Title: Council of General Officers, 26 July 1779
From: Council of General Officers, 26 July 1779
To: 


        
          [West Point, 26 July 1779]
        
        At a Council of General Officers held at Head Quarters at West Point this 26th day of July 1779—
        Present
        The Commander in Chief
        
          
          
            Major General,
            Putnam
            Brigadrs
            Nixon
          
          
            
            Heath
            
            Parsons
          
          
            
            Greene
            
            Smallwood
          
          
            
            St Clair
            
            Knox
          
          
            
            Howe
            
            Wayne
          
          
            
            DeKalb
            
            Huntington
          
          
            
            McDougal
            
            Duportail
          
          
            
            Steuben
            
            Gist
          
          
            
            
            
            Irvine
          
        
        The General states to the Council that by his last advices the enemy had repossessed stoney point with between thirteen & fourteen hundred men under the Command of Brigr Stirling and were very busily employed in reconstructing the works—That they had reinforced Verplanks point with four companys of Fannings Corps which now increased the garrison to about 700 men—That the remainder of their force had been encamped near Dobbs ferry and at Phillipsburgh; but by some advices (not yet well confirmed) a very considerable part is said to have embarked and the Shipping containing them to have fallen down the river on the afternoon of the 22d—their destination unknown—That on the evening of the 22d forty sail of Vessels passed by Norwalk steering Eastward; no mention made of their having troops on board—That the enemy’s whole efficient force in this quarter under Genl Clinton, including the late reinforcement from Rhode Island & the garrisons of New York Long & Staten Island amounts by the best estimate he has been able to form—to about twelve thousand exclusive of Cavalry and Artillery.
        The Genl further informs the Council, that our whole force in this quarter exclusive of Cavalry and Artillery also and including the

Garrison of West point amounts to nearly 10,300 That two divisions of the right wing are at this post & in the vicinity, amounting with the garrison—to about 5,800—one division of 1700 at sufferns—the left wing on the East side of the river, two Brigades opposite West point one Brigade at the gorge of the mountains in the rear of the Continental Village—& one Brigade at Ridgefield the whole amounting to about 2800.
        The Commander in Chief submits the above state of facts to the consideration of the Council and requests they will favour him with their opinion tomorrow at Twelve OCloc⟨k,⟩ respecting a general disposition for the army, on a comprehensive view of our circumstances and prospects—the comparative strength of the two Armies—and those objects, which from their importance demand our principal attention, including the discussion of this question, whether any and what offensive operations can with propriety be undertaken by us against the enemy—at the present juncture?
      